Execution Copy
 

CONFIDENTIAL TREATMENT REQUESTED.  CONFIDENTIAL
PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED
AND HAVE BEEN SEPARATELY FILED WITH THE COMMISSION


EQUIPMENT PURCHASE AND PRODUCT SUPPLY AGREEMENT




1. PARTIES


This Equipment Purchase and Product Supply Agreement (“Agreement”) is entered
into by Venture Lighting International, Inc. (“VLI”), an Ohio corporation with
its principal place of business at 32000 Aurora Road, Solon, OH 44139, and
Fiberstars, Inc., an Ohio corporation (“FIBERSTARS”) with its principal place of
business at 32000 Aurora Road, Solon, OH 44139.


2. RECITALS


2.1 FIBERSTARS. FIBERSTARS is in the business of supplying fiber optic lighting
systems to industry and end users. FIBERSTARS is engaged in developing and
marketing fiber optic lighting systems which utilize metal halide arc tubes as a
light source.


2.2 VLI. VLI has experience in and is in the business of manufacturing metal
halide lamps, arc tubes and related lighting products.


2.3 Purpose. FIBERSTARS and VLI desire to enter into a mutually beneficial
commercial relationship through the purchase of the MACHINE by FIBERSTARS and
the engagement of VLI to produce and supply Products to FIBERSTARS using the
MACHINE.


3. DEFINITIONS


3.1 Equipment. The various items of component equipment supplied by third party
vendors which VLI has incorporated into the MACHINE and which may hereafter be
added to or incorporated into the MACHINE will be collectively referred to as
the "EQUIPMENT." The term MACHINE will be inclusive of all EQUIPMENT.


3.2 Formed Body. “Formed Body” shall mean a quartz tube which has an arc chamber
formed in it that is compatible with the MACHINE. At the time of this Agreement,
only Formed Bodies with “necked” tubes are compatible with the MACHINE.


3.3 License Agreement. Shall mean the License Agreement the form of which is
attached hereto in Exhibit A.


3.4 Machine. “MACHINE shall mean VLI’s used Tipless Low Watt Arc Tube Pinch &
Exhaust Machine, as more particularly described in Exhibit B.


3.5 Products. “Product” or “Products” shall mean the metal halide arc tube(s)
without an exhaust tip on the arc chamber(s), for use solely in the “Fiberoptic
Field of Use”, as such are specified and described on the attached Exhibit C.
For purposes of this section, “Fiberoptic Field of Use” means lighting
applications or systems (and components of such systems) which include both (A)
a remote light source, and (B) either (i) fiberoptics, or (ii) light pipes, or
(iii) other light guides, for conveying light from the remote source, but
excluding applications in Civilian Transportation (described below), television,
and projection. Modifications or additions to such description shall require the
mutual agreement of the parties as reflected in an amendment to this Agreement.
Civilian Transportation shall mean all passenger automobiles, commercial
(non-military) aircrafts, trucks, motorcycles, and off road vehicles, but
excludes ships, RVs (recreation vehicles), limousines and mining equipment and
other industrial or military vehicles or equipment.


1

--------------------------------------------------------------------------------


3.6 Product Specifications. “Product Specifications” shall mean the
specifications set forth on the attached Exhibit C.
 
3.7 Technical Documentation. Current engineering drawings, technical manuals and
other technical documents describing the operation, maintenance and process of
the MACHINE, sufficient for reasonably trained and qualified FIBERSTARS’
personnel to properly and effectively operate and maintain the MACHINE without
the assistance of VLI, will be collectively referred to as the "TECHNICAL
DOCUMENTATION.”


3.8 Technical Training. Training on the use of the MACHINE to produce Products
will be referred to as the “TECHNICAL TRAINING.”


3.9 Technical Services. Technical guidance available to FIBERSTARS from VLI
during the installation, trial operations and testing of the MACHINE at a
FIBERSTARS facility, as well as other engineering services, will be collectively
referred to as the "TECHNICAL SERVICES.”


3.10 Term. “Term” shall have the meaning set forth in Paragraph 9.1 of this
Agreement.


3.11 VLI Technology. “VLI Technology” shall mean all tangible and intangible
know-how, trade secrets, inventions (patented and unpatented), data, and other
information relating to the design, fabrication, assembly, and operation of the
MACHINE and the processes employed on the MACHINE by VLI to manufacture
Products.




4. PURCHASE AND SALE OF THE MACHINE


4.1 Machine. VLI hereby agrees to sell, and, subject to acceptance as provided
in Section 5.1, FIBERSTARS hereby agrees to purchase the MACHINE, subject to the
terms and conditions of this Agreement. The MACHINE is being sold in an “as is”
condition, without any warranty, express or implied, except as provided in
Paragraph 7.


(a) Technical Documentation. At the time the MACHINE is delivered to FIBERSTARS’
facility, and FIBERSTARS has paid VLI the license fee if required by Paragraph
9.4, if any, FIBERSTARS may order the current TECHNICAL DOCUMENTATION from VLI,
and VLI will provide it, at VLI’s then prevailing hourly rates and reimbursable
expense policies, with the total price thereof not to exceed Ten Thousand
Dollars ($10,000.00). FIBERSTARS shall treat the TECHNICAL DOCUMENTATION as “VLI
Confidential Information”, as such term is defined in Paragraph 10, and shall
restrict its disclosure to third parties in the manner required by Paragraph 10.


2

--------------------------------------------------------------------------------


The TECHNICAL DOCUMENTATION shall be prepared in the English language and shall
refer to the English measurement system normally used by VLI. Delivery of
TECHNICAL DOCUMENTATION shall require VLI to provide FIBERSTARS with: two (2)
written (paper) sets and one (1) electronic copy (using Microsoft Word or other
mutually agreed upon software)


VLI shall deliver to FIBERSTARS the TECHNICAL DOCUMENTATION at least fifteen
(15) days prior to delivery of MACHINE under this Agreement. FIBERSTARS shall
inspect the TECHNICAL DOCUMENTATION for completeness within fifty (50) days
after the date of its receipt, and promptly will advise VLI if FIBERSTARS
discovers that it is not complete. Notwithstanding the foregoing, if errors, in
the TECHNICAL DOCUMENTATION are discovered, VLI promptly will correct them, and
VLI also will provide up to twenty (20) hours of TECHNICAL SERVICES to
FIBERSTARS via telephone, without charge and designed to overcome any such
inaccuracy so that the period during which FIBERSTARS’ use of the MACHINE is
adversely affected by any such inaccuracy is a short as possible.


At VLI’s sole discretion, VLI may track the number of hours spent preparing the
TECHNICAL DOCUMENTATION. If VLI has provided the original version of the
TECHNICAL DOCUMENTATION, two (2) rounds of revisions based on FIBERSTARS’
concerns, and logged at least one hundred forty (140) hours of time preparing
the TECHNICAL DOCUMENTATION, then the TECHNICAL DOCUMENTATION will be deemed
complete upon delivery, even if incomplete and VLI shall have no further
obligations regarding the preparation or revision of the TECHNICAL
DOCUMENTATION.


(b) Technical Training. At the time the MACHINE is delivered to a FIBERSTARS’
facility, and FIBERSTARS has paid VLI the applicable license fee if required by
Paragraph 9.4, below, VLI will provide, without additional charge, up to sixty
(60) hours of TECHNICAL TRAINING to FIBERSTARS’ personnel.


(c) Technical Services. Upon FIBERSTARS request, VLI shall provide up to one
hundred sixty (160) hours of on-site TECHNICAL SERVICES to make the MACHINE
operational at VLI’s standard hourly rates, plus actual, reasonable travel and
living expenses.


4.2 Site Preparation. The proper and timely construction of the installation
site for the MACHINE at FIBERSTARS’ facility and the process support services
(infrastructure for water, power, etc.) shall be the responsibility of
FIBERSTARS and shall conform to the written infrastructure requirements provided
by VLI. Within thirty (30) days following its receipt of Fiberstars’ written
notice to VLI of FIBERSTARS’ election to terminate the bailment and take
possession of the MACHINE, VLI will deliver to FIBERSTARS, in writing, the
infrastructure requirements which shall be limited to the following: Pipe
drawings, list of utilities, list of electrical requirements and physical
layout.


3

--------------------------------------------------------------------------------


4.3 Modification of Terms. No addition to or modification of the terms and
conditions of the purchase and sale of the MACHINE, whether contained in a
purchase order or otherwise, shall be binding upon either party unless
specifically agreed to by both parties, in writing.


4.4 Purchase Price. The purchase price for the MACHINE and a schedule of
payments of the purchase price are set forth in Exhibit D.


4.5 Form of Payment. All payments to be made by FIBERSTARS to VLI for the
purchase of the MACHINE shall be made by wire transfer in U.S. Dollars through
VLI’s bank, as described in written instructions provided by VLI.


4.6 Sale of the Machine by FIBERSTARS. During the first seven (7) years
following the Effective Date of this Agreement, (the “Restricted Sale Period”)
if FIBERSTARS receives a bonafide third party offer to purchase the MACHINE from
any third party, then FIBERSTARS shall have the right, subject to a written
assignment and assumption of the License Agreement (and all of FIBERSTARS’
obligations therunder) approved in writing by VLI, to sell the MACHINE to such
third party only upon compliance with the following:


(i) FIBERSTARS will provide a written notice of the proposed transaction to VLI,
including identifying the proposed purchaser and the agreed price;


(ii) The proposed sale must provide for the delivery of the MACHINE to such
third party on a date not less than ten (10) months from the date a copy of such
offer is delivered to VLI;


(iii) VLI will provide a written notice to FIBERSTARS, either exercising or
rejecting this right of first refusal, not less than forty-five (45) days after
the notice of the foregoing third party purchase offer is delivered to VLI; and


(iv) If VLI exercises this right of first refusal, VLI shall purchase the
MACHINE from FIBERSTARS, at a price equal to the lesser of: (A) the price
offered by such third party, or (B) the sum of the net book value of the MACHINE
and the License Agreement, as reflected in FIBERSTARS’ accounting records,
determined and payable as of the date of the proposed sale.


(v)  If VLI does not exercise the right of first refusal, their written approval
is required to sell the Machine to the third party.


Except as otherwise provided within the provisions of the License Agreement,
upon the expiration of the Restricted Sale Period, FIBERSTARS may sell the
MACHINE and transfer the License, without restriction.
 
4

--------------------------------------------------------------------------------


5 BAILMENT OF THE MACHINE


5.1 Bailment.



 
a)
The MACHINE is being sold “AS IS” condition. However, certain requirements and
criteria for performance acceptance tests as described in Exhibit E will be
performed. Once the acceptable level of performance has been achieved, a
“Certificate of Acceptance” in the form described on Exhibit F shall be signed
by both parties. The passage of title passes from VLI to FIBERSTARS at the
time/date that the “Certificate of Acceptance” is executed.




 
b)
On and after the sale date of the MACHINE to FIBERSTARS, VLI agrees to retain
possession of the MACHINE at a facility owned or operated by VLI, or one of its
subsidiaries or affiliates, and use the MACHINE for the purpose of manufacturing
Products for and on behalf of FIBERSTARS for the Term of this Agreement, or
until the bailment is terminated by FIBERSTARS, whichever first occurs. Title to
the MACHINE shall remain vested in FIBERSTARS during the period of this
bailment. FIBERSTARS shall have the right to inspect the MACHINE during VLI’s
normal business hours upon delivery of reasonable prior notice. VLI shall not
acquire by this Agreement any right, title or interest, legal or equitable, in
the MACHINE except for what is granted under the terms of this Agreement.



5.2 Operational Costs. During the period of bailment, VLI shall pay all costs
associated with the use, maintenance and repair of the MACHINE, including but
not limited the replacement of parts, components and equipment as required,
however, all such costs shall be included in the definition of “Full Cost” as
set forth in Paragraph 6.2(a). VLI shall maintain the MACHINE in good condition
and in accordance with VLI’s standard practices and shall deliver the MACHINE to
FIBERSTARS at FIBERSTARS’ expense at the termination of the bailment in such
condition, normal wear and tear excepted.


5.3 Other Uses of the MACHINE by VLI. In exchange for the payment of One Hundred
Twenty Thousand Dollars ($120,000.00) from VLI to FIBERSTARS payable in twenty
four (24) monthly installments of Five Thousand Dollars ($5,000.00) each, VLI
shall have the right, during the first twenty four (24) months after the
Effective Date, to use the MACHINE for its own account and for the account of
VLI’s other customers, in its sole discretion (the “VLI Use”) so long as, and to
the extent that, such VLI Use does not hinder or delay the fulfillment of, or
the delivery of Products pursuant to, Purchase Orders issued by FIBERSTARS
pursuant to the forecast(s) provided by FIBERSTARS to VLI pursuant to Paragraph
6.10. Notwithstanding the foregoing, in the event this Agreement is terminated
for any reason, on a date prior to twenty four (24) months after the Effective
Date, then VLI shall have no further obligation to make payments hereunder.
 
5.4 Damage to the MACHINE. FIBERSTARS shall procure and maintain insurance to
insure the MACHINE at its purchase price for loss or damage occasioned by fire,
theft, negligence or vandalism while the MACHINE is in possession of VLI. VLI
shall use the proceeds of such insurance if delivered to VLI by FIBERSTARS to
repair, renovate or replace the MACHINE, as directed by FIBERSTARS. Any
deficiency in the amount of insurance proceeds to accomplish any such action
shall be paid by FIBERSTARS. Notwithstanding the foregoing, if the Machine is
damaged or destroyed in whole or in part as a result of the negligence or
intentional misconduct of VLI, its employees, invitees, agents or contractors,
VLI shall be liable to FIBERSTARS in an amount equal to the cost of repairing or
replacing such damage or destruction.


5

--------------------------------------------------------------------------------


5.5 Termination of Bailment. Within thirty (30) days after the expiration or
earlier termination of the Term of this Agreement, VLI shall ship the MACHINE,
at FIBERSTARS’ cost, to a location designated by FIBERSTARS, and shall provide
the TECHNICAL TRAINING as set forth in Paragraph 4.1 and, to the extent
purchased by FIBERSTARS, the TECHNICAL DOCUMENTATION and the TECHNICAL SERVICES
pursuant to the provisions of Paragraph 4.1. Notwithstanding the foregoing, and
without limitation on VLI’s rights under Paragraph 4.6, during the first five
(5) years following the expiration or earlier termination of the Term of this
Agreement, VLI shall have the following rights to purchase the MACHINE:


(i) a right of first refusal to purchase the MACHINE at the price set forth in a
bona fide, arms length purchase offer from a third party, which offer must
provide for the delivery of the MACHINE to such third party on a date not less
than ten (10) months from the date a copy of such offer is delivered to VLI. In
connection with the foregoing right of first refusal, VLI will provide a written
notice to FIBERSTARS, either exercising or rejecting such right of first
refusal, not less than 45 days after the notice of the foregoing third party
purchase offer is delivered to VLI; or


(ii) upon receipt of notification from FIBERSTARS that the MACHINE is no longer
needed by FIBERSTARS for the manufacture of Products, VLI shall have the right
to purchase the MACHINE at its then depreciated book value as reflected in
FIBERSTARS’ accounting records.


6. PURCHASE OF PRODUCTS


6.1 Purchase and Sale. FIBERSTARS agrees to purchase one hundred percent (100%)
of the FIBERSTARS’ Products requirements exclusively from VLI pursuant to the
terms and conditions of this Agreement; provided, however, that if: (a) VLI is
unable to produce Product(s) which meet the Product Specifications; or (b) VLI
acknowledges its inability to produce a particular Product, or (c) VLI is unable
to meet the agreed upon delivery dates for a particular Purchase Order, then
FIBERSTARS may purchase such specific Product from another source until such
time as VLI advises FIBERSTARS of its ability to produce and deliver such
Product in accordance with the terms and conditions of this Agreement.


6.2 Unit Prices. The unit price(s) for Products effective from the Effective
Date until June 30, 2007 are set forth in Exhibit G. All unit prices are and
shall be exclusive of taxes, duties, tariffs, freight charges, and in transit
insurance, the payment of which shall be the responsibility of FIBERSTARS.
 Annually, beginning July 1, 2007, the unit prices for Products on Exhibit G
shall be amended annually (to be effective on July 1 of the applicable year
through June 30 of the following year) based on the following:
6

--------------------------------------------------------------------------------


 

a)
The annual revised Product prices shall be determined on or before July 1st of
each year, based on VLI’s current “Full Cost” to manufacture and sell each
Product to FIBERSTARS (excluding the depreciation expense for the MACHINE, which
MACHINE shall be owned by FIBERSTARS and used in the production of the Products)
plus Thirty-Three percent (33%) of such full cost of such Product. For purposes
of this Agreement, “Full Cost” shall have the meaning set forth on Exhibit H
attached hereto.




 
b)
On or before July 1, of each year, VLI shall establish its “Full Cost”. VLI will
review the annual “Full Cost” calculation with FIBERSTARS’ financial management.




 
c)
The annual revised Product prices shall not be increased during the year unless
VLI’s material costs have increased by more than five percent (5%) during the
year. In the event VLI’s material costs increase by more than five percent (5%)
during the year, VLI may unilaterally increase the Product prices to recoup any
material costs above the five percent (5%) increase, provided however, that
prior to any price increase VLI shall first deliver to FIBERSTARS reasonable
documentary evidence..



Other products that may be required by FIBERSTARS during the Term may be added
by an amendment to this Agreement.    


6.3 Purchase Orders. FIBERSTARS shall initiate each order for Products by the
delivery to VLI of a written purchase order (the “Purchase Order”), setting
forth the quantity to be ordered, the applicable unit price, and requested
delivery date(s). Acceptable delivery dates are a function of order quantities
and shall be by mutual agreement, negotiated in good faith between the parties;
provided, however: (i) VLI shall commence delivery of Products ordered by
FIBERSTARS pursuant to the “firm” Purchase Order(s) (first four weeks) under the
forecast(s) required under Paragraph 6.10 within thirty (30) days after receipt
of each such Purchase Order; (ii) with regard to any Purchase Order in excess of
the forecasted amounts provided under Paragraph 6.10, VLI shall use its best
efforts to commence delivery of the Products within the requested delivery time,
however, VLI shall have no obligation to deliver such Products earlier than
ninety (90) days after its acceptance of each such Purchase Order.


6.4 Acceptance of Orders. Each Purchase Order shall be deemed to be an offer by
FIBERSTARS to purchase Products from VLI pursuant to the terms of this
Agreement, to the exclusion of any additional or contrary terms set forth in the
form of Purchase Order or any other document submitted by FIBERSTARS. Any
Purchase Order submitted by FIBERSTARS to VLI shall be subject to written
acceptance by VLI within seven (7) business days after receipt of the Purchase
Order by VLI. In the event VLI fails to respond or reject such Purchase Order
within seven (7) business days after receipt of the Purchase Order by VLI, then
such Purchase Order shall be deemed to be accepted by VLI, however, if any such
Purchase Order is in excess of the most current forecast provided by FIBERSTARS
pursuant to Paragraph 6.10, then such Purchase Order shall be deemed rejected
unless accepted pursuant to a written notice delivered from VLI to FIBERSTARS.


7

--------------------------------------------------------------------------------


6.5 Delivery. Unless otherwise agreed upon in a writing executed by both VLI and
FIBERSTARS, all deliveries of the Products shall be in VLI’s original packaging
and shall be FOB VLI’s shipping dock. “Delivery” shall occur and title to the
Products and all risk of damage to or loss of the Products shall pass to
FIBERSTARS upon receipt and/or pick up of the Products at VLI’s shipping dock by
FIBERSTARS or a carrier designated by FIBERSTARS. All in-transit insurance
premiums, freight charges and other expenses of delivery shall be at FIBERSTARS’
expense. The failure of FIBERSTARS to inspect and reject nonconforming items via
a written notice to VLI within thirty (30) days after delivery shall be deemed
acceptance of such items by FIBERSTARS with full responsibility for payment.


6.6 Payment. VLI will issue to FIBERSTARS an invoice for the Products on the
date of delivery. FIBERSTARS will pay invoices prepared and delivered in
accordance with this Agreement within forty-five (45) days following date of
invoice. If FIBERSTARS has a good faith dispute concerning any portion of an
invoice from VLI, FIBERSTARS will, within such forty-five (45) day period, pay
the undisputed portion, deliver a written notice to VLI describing in reasonable
detail the reasons why the invoice is disputed, and may withhold the disputed
portion pending resolution of the dispute in accordance with the provisions of
Paragraph 11.9, below. If undisputed amounts are paid when due, VLI agrees that
it may not withhold performance of any of its obligations under this Agreement.
If an undisputed amount or any disputed amount that is later determined to have
been payable is not paid when due, VLI will provide a written notice thereof to
FIBERSTARS, and FIBERSTARS will pay such amount within thirty (30) additional
days following receipt of such notice. Any such amounts that are not paid within
the foregoing timeframe shall be “Delinquent”. If any amount is Delinquent, that
shall be deemed a material breach of this Agreement.


6.7 Manufacturing Process. The Products shall be manufactured in conformity with
the Product Specifications. All process changes for manufacturing the Products
may be made at the discretion of VLI without the consent of FIBERSTARS. The
aforementioned Products shall meet the internal quality standard of Products
adopted by VLI. Should FIBERSTARS decide to fund research and development for
improvements to such process, the details of such funding, the scope of the
research and development, the procedures by which any modifications are to be
incorporated into the process utilized for the manufacture of Products under
this Agreement, and the ownership of such improvements shall all be documented
in a separate agreement between FIBERSTARS and VLI.  


6.8 Quality Assurance. VLI shall perform quality assurance tests and inspections
as it deems reasonably necessary to screen Products prior to shipment. Records
of relevant manufacturing parameters and quality assurance data on a run-by-run
basis will be made available to FIBERSTARS upon request.


6.9 Specification Changes. FIBERSTARS and VLI anticipate that it may be
desirable during the term of this Agreement to amend the Product Specifications.
Such amendments to the Product Specifications shall be made by mutual agreement
of VLI and FIBERSTARS. If such Product Specification changes require or allow a
change in pricing, such pricing changes shall be by mutual agreement and shall
be reflected in a revision to Exhibit C pursuant to an amendment to this
Agreement.


8

--------------------------------------------------------------------------------


6.10 Forecasts. FIBERSTARS is obligated to continually provide a six (6) month
rolling forecast of Product requirements (by type and quantity) to VLI, such
forecast to be updated monthly. All Product requirements forecasted for the
first four (4) weeks of the six (6) month forecast are considered a firm,
non-cancelable Purchase Order.


7. REPRESENTATIONS AND WARRANTIES


7.1 Intellectual Property Representation. Each of the parties represents and
warrants to the other that: (i) it owns all right, title and interest in its own
technology; (ii) its technology does not infringe or constitute a
misappropriation of any intellectual property rights of any third party; and
(iii) it has not entered into any agreement inconsistent with this Agreement or
has not otherwise granted to any third party any rights inconsistent with the
rights granted to the other party under this Agreement. No rights to technology
or proprietary data are created or transferred by this Agreement. VLI’s current
technology, processes, equipment (other than the EQUIPMENT), procedures and
technology it may develop during the term of this Agreement that is not the
result of a joint development effort with FIBERSTARS, is and shall remain the
exclusive property of VLI.


7.2 VLI Warranties.


(a) VLI represents and warrants that it will be the owner of the MACHINE on the
day of transfer and the related TECHNICAL DOCUMENTATION free and clear of any
and all liens, claims and encumbrances of any kind.


(b) With regard to Products for which product designs have been approved in
writing and released for production by VLI, VLI warrants to FIBERSTARS for a
period of six (6) months from the date of shipment that such Products supplied
by VLI under this Agreement shall conform to their applicable specifications and
shall be free of all defects in materials and workmanship and shall be free of
all liens, security interests and other claims of third parties. VLI makes no
warranty whatsoever with regard to Products for which product designs have not
been approved in writing and released for production by VLI.


EXCEPT AS EXPRESSLY SET FORTH IN THE FOREGOING WARRANTIES, VLI MAKES NO OTHER
EXPRESS OR IMPLIED WARRANTIES. VLI SPECIFICALLY DISCLAIMS ANY IMPLIED WARRANTY
OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. IN NO EVENT SHALL VLI BE
LIABLE FOR ANY INCIDENTAL, INDIRECT, CONSEQUENTIAL OR SPECIAL DAMAGES ARISING
OUT OF OR IN CONNECTION WITH THE USE OR PERFORMANCE OF THE MACHINE OR THE
PRODUCTS DELIVERED HEREUNDER. WITH RESPECT TO ANY PRODUCT PURCHASED UNDER THIS
ORDER AND ALLEGED TO BE THE CAUSE OF ANY LOSS OR DAMAGE TO FIBERSTARS, THE SUM
EQUAL TO THE INVOICED PRICE OF SUCH PRODUCT (OR IF NOT SEPARATELY PRICED, VLI'S
ESTABLISHED SELLING PRICE FOR SUCH ITEM) SHALL BE THE MAXIMUM CEILING LIMIT ON
VLI'S LIABILITY, WHETHER SUCH CLAIM IS FOUNDED IN CONTRACT OR TORT (INCLUDING
NEGLIGENCE, STRICT TORT LIABILITY OR BREACH OF WARRANTY), ARISING OUT OF OR
RESULTING FROM: (I) THIS ORDER OR THE PERFORMANCE OR BREACH THEREOF, OR (II) THE
DESIGN, MANUFACTURE, DELIVERY, SALE, REPAIR, REPLACEMENT, USE OR FURNISHING OF
ANY SUCH PRODUCT(S).


9

--------------------------------------------------------------------------------


(c) All Products which FIBERSTARS considers defective shall be returned to VLI’s
plant, transportation costs prepaid by FIBERSTARS. The risk of loss of the
Products shipped to VLI on a warranty claim will be borne by FIBERSTARS. If
Products have been returned without cause and are still serviceable, FIBERSTARS
will be notified and the Products returned at FIBERSTARS’ expense. VLI shall
bear the cost of testing and examination, if any, with respect to Products so
returned. VLI’s sole and exclusive liability and FIBERSTARS’ sole and exclusive
remedy with respect to warranty claims for defective Products under this
Agreement shall be, at VLI’s election, the repair or replacement of any
nonconforming Products, or a credit to FIBERSTARS’ account at the purchase price
plus all applicable freight charges, taxes, duties, tariffs and in-transit
insurance. These remedies are available only if VLI is notified in writing by
FIBERSTARS within the warranty period of the discovery of nonconformities, and
such nonconformities actually exist and persons not authorized by VLI have not
(a) repaired, worked on, or altered the Products in a manner that degrades or
damages the stability, reliability, or proper operation of such Products or (b)
misused or negligently handled such Products.
 
7.3 Indemnification. Each party shall indemnify and hold harmless the other
party, and its officers, directors, shareholders, employees and agents, from and
against all claims, damages, losses, liabilities, suits and expenses (including
reasonable attorneys’ fees) arising out of or by reason of any breach by such
party of any of the intellectual property representations made by it in
Paragraph 7.1 or any violation of the License Agreement.


8. RIGHTS TO INTELLECTUAL PROPERTY


8.1 Existing Intellectual Property. Patents of any country assigned or issued to
either party, which patents claim inventions developed prior to the Effective
Date, and inventions, patentable and unpatentable, that were developed by either
party prior to the Effective Date, the subjects of which are necessary for the
manufacture of Products, shall remain the property of the originating party.


8.2 New Intellectual Property. Unless otherwise expressly set forth in this
Agreement, all intellectual property and all patents throughout the world
resulting from the work performed by VLI during the course of manufacturing the
Products pursuant to the provisions of this Agreement (including, but not
limited to, any patents on the Product(s) themselves) shall be owned exclusively
by VLI, excepting ownership of patents on lighting system(s) designed for the
Fiber Optic Field of Use, which system(s) may or may not utilize Product(s) as
component(s) thereof. However, ownership of intellectual property resulting from
research and development separately funded by FIBERSTARS pursuant to Paragraph
6.7 shall be determined in accordance with the provisions of the separate
agreement for such work entered into after the Effective Date.
 
10

--------------------------------------------------------------------------------


9. TERM AND TERMINATION


9.1 Term. Notwithstanding any other provision of this Agreement, the term of
this Agreement (the “Term”) shall commence, if at all, upon May 1, 2006, between
FIBERSTARS and ADLT (the “Effective Date”) and shall remain in effect for seven
(7) years unless earlier terminated pursuant to the terms of this Paragraph 9.2
or 9.3 below.
 
9.2 Termination without Cause. Upon completion of the first fifteen (15) months
of the Term, FIBERSTARS shall thereafter have the right to unilaterally
terminate this Agreement, without cause, by the delivery of a minimum of nine
(9) months’ prior written notice to VLI. At any time after the Effective Date,
VLI shall thereafter have the right to unilaterally terminate this Agreement,
without cause, by the delivery of a minimum of twenty-four (24) months’ prior
written notice to FIBERSTARS. In either case, such written notice shall
specifically set forth that the terminating party is exercising its right of
termination without cause pursuant to this Paragraph 9.2.
 
9.3 Termination for Cause. This Agreement may be earlier terminated in
accordance with the following provisions:
 
(a) Either party may terminate this Agreement at any time by the delivery of a
written notice to the other party, which notice shall be effective upon receipt,
if the other party files a petition for any type of bankruptcy, becomes
insolvent, makes an assignment for the benefit of creditors, goes into
liquidation, or becomes the subject of a receivership.
 
(b) Either party may terminate this Agreement by the delivery of written notice
to the other party, which notice shall be effective upon receipt, in the event
the other party is in breach of a material provision of this Agreement and has
failed to cure such breach within sixty (60) days after the date such notice of
breach is received; provided, however, that if the nature of the breach is such
that it cannot reasonably be cured within such sixty (60) day period, the
breaching Party shall not be deemed in breach if it commences the cure within
such sixty (60) day period and thereafter diligently prosecutes the cure to
completion. The breach of a material provision of this Agreement shall include,
but not be limited to: (i) late or nonpayment of amounts due under a VLI invoice
not subject to a timely dispute; and (ii) a breach of the confidentiality
provisions of Paragraph 10.
 
(c) In the event that VLI becomes a business outside of ADLT, through sale,
divestment, restructuring or any other means, then FIBERSTARS may terminate this
Agreement by the delivery of written notice to VLI.


9.4 Consequences of Termination.


(a) Upon the expiration or earlier termination of this Agreement, all Purchase
Orders then accepted by VLI shall be completed through the delivery of the
ordered Products and the payment of VLI’s invoices. All technical information,
including but not limited to know-how, provided by one party to the other during
the term of this Agreement shall be returned at the request of the party who
provided such information.
 
11

--------------------------------------------------------------------------------


(b) In the event of the termination of this Agreement by: (i) VLI pursuant to
the provisions of Paragraph 9.2, or (ii) FIBERSTARS pursuant to the provisions
of Paragraph 9.3(a) or 9.3(b), and upon receipt by VLI from FIBERSTARS of a
license fee in the amount of one thousand dollars ($1,000.00), then VLI shall:
(A) grant to FIBERSTARS a limited license to use the VLI Technology , as set
forth in Exhibit A of this Agreement (the “License Agreement”), (B) transfer the
MACHINE to a facility specified by FIBERSTARS at FIBERSTARS’ expense, (C) supply
FIBERSTARS with a price quote for the delivery and installation (within one
month) at a location designated by FIBERSTARS, of one (1) Krypton cabinet
appropriate for use with the MACHINE, such quote not to exceed One Thousand
Dollars ($1,000.00); (D) VLI shall supply Formed Bodies pursuant to the terms
set forth on Exhibit I to VLI for the longer of: (1) nine (9) months following
termination of this Agreement; or (2) completion of delivery and installation of
a “Bulb Former” machine (at location designated by FIBERSTARS, pursuant to
Subsection 9.4(b)(E); below; and (E) deliver and install a “Bulb Former”
machine, for the manufacture of Formed Bodies, (which machine shall include bulb
former jaws and burners for each size arc tube, chucks and seals for each size
tubing, loading trays for each size tube) at a location designated by
FIBERSTARS, for the price of Fifty Thousand Dollars ($50,000.00) to be paid by
FIBERSTARS to VLI in advance of installation. Upon completion of delivery and
installation of the “Bulb Power” machine, VLI shall have no further obligation
to supply formed bodies to FIBERSTARS. Further, in this event, VLI shall forfeit
its rights to purchase the MACHINE as detailed in Sections 4.6 and 5.5, however
all of VLI’s approval rights regarding the sale and transfer of the MACHINE to a
third party shall remain in effect.
 
(c) In the event of the termination of this Agreement by: (i) FIBERSTARS
pursuant to the provisions of Paragraph 9.2, or 9.3(c) or (ii) VLI pursuant to
the provisions of Paragraph 9.3(a) or 9.3(b), and upon receipt by VLI from
FIBERSTARS of both, a license fee in the amount of three thousand dollars
($3,000.00), and full payment for VLI’s entire remaining inventory of “finished”
Products which were manufactured by VLI pursuant to the forecasts provided by
FIBERSTARS pursuant to Paragraph 6.10, then VLI shall: (A) grant to FIBERSTARS a
limited license to use the VLI Technology , as set forth in Exhibit A of this
Agreement (the License Agreement), (B) transfer the MACHINE to a facility
specified by FIBERSTARS at FIBERSTARS’ expense, and (C) supply FIBERSTARS with a
price quote for the delivery and installation (within one month) at a location
designated by FIBERSTARS, of one (1) Krypton cabinet appropriate for use with
the MACHINE, such quote not to exceed Fifteen Thousand Dollars ($15,000.00).
Upon completion of the foregoing, VLI shall have no further obligations
hereunder.
 
(d) The parties hereto acknowledge and agree that the grant of a limited license
from VLI to FIBERSTARS in conjunction with the transfer of the MACHINE pursuant
to any of the above paragraphs, will not require payment of any additional
“license fee” or royalty.


10. CONFIDENTIALITY


During the term of this Agreement it is anticipated that each party will be
exposed to proprietary information and intellectual property concerning the
other party’s business, products, technology, customers, marketing and sales
plans, and related information that is of substantial value to the party owning
it, which value would be impaired if such information were disclosed to others.
This information is referred to as “Confidential Information.” “Confidential
Information of FIBERSTARS” includes, but is not limited to, marketing plans for
Products. “Confidential Information of VLI” includes, but is not limited to,
information concerning the MACHINE and the Products as set forth in Exhibits B,
C, E, G, and H, marketing and sales plans, Product designs, machine designs, and
technology, processes and tooling for the manufacture of Products.


 
12

--------------------------------------------------------------------------------

 
For a period of five (5) years following the termination of this Agreement, each
party agrees not to disclose or otherwise make the other party’s Confidential
Information available to third parties or to make any use of such Confidential
Information except as contemplated in this Agreement. Each party further agrees
to restrict access to the other party’s Confidential Information to employees
who have a need to know in order to fulfill the provisions of this Agreement and
who have signed confidentiality agreements with their employer. Each party shall
give notice to the other party of information disclosed to such other party
which the disclosing party deems Confidential Information as follows: all
written confidential information shall be labeled as such; all verbal
Confidential Information shall be reduced to writing and sent to the receiving
party within thirty (30) days after the verbal disclosure. If either party is in
doubt as to whether or not certain information is confidential, it shall request
and receive written clarification from the other party before disclosing such
information. 


Each party will treat and safeguard the Confidential Information received from
the other party, whether verbally or in writing (provided that it is properly
identified as such as provided above), in the same manner as the receiving party
safeguards its own Confidential Information but in no event using less than
reasonable efforts to safeguard such Confidential Information from disclosure.
The restrictions against disclosure or unauthorized use of Confidential
Information shall not apply to:


(a) Information which, through no breach of the receiving party’s obligations
hereunder, is in the public domain, revealed in published technical articles or
other printed publications, or inherently revealed by products on the market,
the sale of which is not a violation of the terms of this Agreement or
subsequent production contracts or purchase orders;
 
(b) Information already known to the receiving party prior to the date of this
Agreement and not subject to any similar obligation of the receiving party in
any other agreement with the disclosing party, as shown by documentary
materials;
 
(c) Information which is or becomes rightfully available to the receiving party
from a source other than the disclosing party, which has no confidentiality
obligation to the disclosing party in respect thereto;
 
(d) Information the receiving party is obligated to produce as a result of a
court order; and
 
(e) Information which, by prior agreement, the disclosing party agrees may be
disclosed.


If the receiving party intends to rely upon any of the foregoing exceptions in
order to disclose or use Confidential Information for purposes other than those
identified in this Agreement, the receiving party agrees to discuss the basis
for such reliance with the disclosing party prior to any disclosure or use.


13

--------------------------------------------------------------------------------


At the request of the disclosing party, the receiving party shall return to the
disclosing party all writing and documents containing Confidential Information
that are in the possession of the receiving party, except for one copy retained
for archival purposes. At such time, the receiving party also will make
reasonable efforts to locate and destroy electronic copies of such Confidential
Information, except that one electronic copy also may be retained for archival
purposes.


11. MISCELLANEOUS


11.1 Force Majeure. If the performance of this Agreement by either party should
be prevented, delayed, restricted, or interfered with by any man-made or natural
catastrophe, including but not limited to strikes or other labor disturbances
(not including strikes or labor disturbances involving the employees of the
party seeking to rely on this provision to excuse non-performance), embargoes,
fire, explosion, acts of war, unforeseeable government action or inaction, the
unavailability of materials supplied by third parties, or any other circumstance
outside the control of the parties, then the party so affected shall, upon
giving prompt notice of the same, be excused from such performance to the extent
of such prevention, delay, restriction, or interference provided that the party
so affected shall use its best efforts to avoid or remove such causes of
nonperformance and promptly resume performance hereunder when such causes have
been removed. Upon such circumstances arising, the parties shall promptly
consult as to what (if any) modifications to the terms of the Agreement may be
required to arrive at an equitable solution; and, if such nonperformance appears
likely to continue for an extended period of time and the affected party’s
nonperformance appears likely to cause serious hardship to the other party, such
party may terminate this Agreement by giving thirty (30) days written notice to
the other party.
 
11.2 Assignment. Neither Party shall have the right to assign or otherwise
transfer its rights and obligations under this Agreement except with the prior
written consent of the other Party; provided, however, that a successor in
interest by merger, by operation of law, assignment, purchase or otherwise of
the entire business of either Party shall acquire all rights and obligations of
such Party. Any prohibited assignment shall be null and void. Provided that VLI
provides FIBERSTARS with a minimum of ninety (90) days prior written notice (the
“Relocation Notice”), VLI shall have the right to: (i) assign this Agreement and
to relocate the MACHINE to an entity in India formed under the laws of India
that is owned and controlled by VLI and/or ADLT; and/or (ii) assign this
Agreement and to relocate the MACHINE to an entity in India formed under the
laws of India that is a joint venture among VLI and/or ADLT and a third party.
In either case, this Agreement will not be terminated, VLI shall remain fully
liable to FIBERSTARS for the timely and proper performance of the Agreement by
such assignee.
 
NOTE: The parties hereto acknowledge and agree that, in the event VLI relocates
the MACHINE to a facility in India (as described above), then VLI shall be
obligated to build up to a six (6) month supply of Products in VLI’s inventory
to supply FIBERSTARS during the transition. Such inventory build up shall be
based on a special written forecast to be delivered to VLI from FIBERSTARS
(“Relocation Forecast”) within ten (10) days after receipt by FIBERSTARS of
VLI’s Relocation Notice (as set forth above). The Relocation Forecast shall be a
firm, non-cancelable Purchase Order from FIBERSTARS.
 
14

--------------------------------------------------------------------------------


11.3 Applicable law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio, excluding its laws relating to
the conflict of laws and the choice of laws.
 
11.4 Notice. Any notice required to be given under this Agreement shall be in
writing and may be served either by personal delivery, telex, facsimile
transmission, telegram, certified or registered air mail (return receipt
requested and postage prepaid) or express delivery service addressed to the
parties respectively at the following addresses.


VLI or ADLT:


Venture Lighting International, Inc
32000 Aurora Road
Solon, OH 44139
Attention: Sabu Krishnan, President
Fax: 440-836-7045


FIBERSTARS:


Fiberstars, Inc.
32000 Aurora Road
Solon, OH 44139
Attention: Roger Buelow, Chief Technology Officer
Fax: (440) 519-1038


or such other address, facsimile, or telex number as the parties may later
designate by written notice to each other. All notices delivered in accordance
with this Paragraph 8.4 shall be effective as of the date of receipt by the
notified party.


11.5 Modifications. This Agreement may not be amended, supplemented, released,
discharged, abandoned, changed, or modified in any manner, orally or otherwise,
except by an instrument in writing of concurrent or subsequent date signed by a
duly authorized representative of each of the parties.
 
11.6 Entire Agreement. The terms and provisions set forth in this Agreement
constitute the entire and only agreement between FIBERSTARS and VLI with respect
to this subject matter, and cancel all preexisting agreements, contracts or
understandings between them in respect to the same. Headings used in this
Agreement are only for convenience and are not to be used in the interpretation
of this Agreement. The parties expressly acknowledge and agree that the Master
Services Agreement, the ADLT Development Agreement, the Fiberstars Development
Agreement, the Cross-License Agreement and the Mutual Supply Agreement, each by
and between FIBERSTARS and Advanced Lighting Technologies, Inc. and each dated
September 19, 2005 shall not apply to and shall not govern the matters agreed
upon hereunder.
 
15

--------------------------------------------------------------------------------


11.7 Severability. If any provision of this Agreement, or the application
thereof to any person or circumstance should, for any reason and to any extent,
be invalid, unenforceable or illegal, the remainder of this Agreement and the
application of such provisions to other persons or circumstances shall not be
effected thereby, but rather shall be enforced to the greatest extent permitted
by law, and a rapid remedy sought for the provision found to be at fault.
 
11.8 No Partnership. This Agreement does not create a relationship of joint
venture, employment, partnership, or agency between FIBERSTARS and VLI.
 
11.9 Dispute Resolution. In the event a dispute, claim or controversy arises
between the parties relating to the validity, interpretation, performance,
termination or breach of this Agreement (collectively, the “Dispute”) the
parties agree to hold a meeting, attended by individuals with decision-making
authority regarding the Dispute, to attempt in good faith to negotiate a
resolution of the Dispute prior to pursuing other available remedies. If within
thirty (30) days after such meeting, the parties have not succeeded in
negotiating a resolution of the Dispute, the Dispute shall be resolved through
final and binding arbitration at the request of either party.


The arbitration shall be conducted by a single arbitrator in the City of Solon,
Ohio, in accordance with the laws of the State of Ohio, and the then-current
commercial arbitration rules and supplementary procedures for commercial
arbitration of the American Arbitration Association (“AAA”). The arbitrator
shall be selected by the mutual agreement of the parties, or failing such
agreement, shall be selected according to the relevant AAA rules. The parties
shall bear the costs of such arbitrator equally.


The prevailing party in any such arbitration or in any judicial enforcement or
review proceeding shall be entitled to its reasonable attorneys fees and costs
in addition to any other amount of recovery ordered by such arbitrator or court.
Either party may cause judgment to be entered upon such award in any court of
competent jurisdiction. The duty of the parties to arbitrate any Dispute
relating to the interpretation or performance of this Agreement or the grounds
for any termination thereof shall survive expiration of this Agreement for any
reason.


11.10 Counterparts. This Agreement may be executed in two or more counterparts
in the English language, and each such counterpart shall be deemed an original.
 
11.11 Waiver. No failure by either Party to take any action or assert any right
under this Agreement shall be deemed to be a waiver of such right in the event
of the continuation or repetition of the circumstances giving rise to such
right.
 
11.12 Attorneys’ Fees. In the event that any action or proceeding is brought to
enforce or interpret any term, covenant or condition of this Agreement or to
collect damages due to a breach of this Agreement, the prevailing Party in such
action or proceeding (whether after trial or appeal) shall be entitled to
recover from the Party not prevailing its expenses incurred in such action or
proceeding, including reasonable attorneys' fees and all allowable costs.
 
11.13 Headings. The section and paragraph headings used in this Agreement are
for convenience only. They shall not be used to define, limit or interpret this
Agreement.
 
16

--------------------------------------------------------------------------------


 

FIBERSTARS, INC.      VENTURE LIGHTING INTERNATIONAL, INC.                  By 
    By 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Title     Title

--------------------------------------------------------------------------------

  
   

--------------------------------------------------------------------------------

  
Date: May ___, 2006      Date: May __, 2006 



17

--------------------------------------------------------------------------------


EXHIBIT A
LICENSE AGREEMENT

 
This License Agreement (the “License Agreement”) is made and entered into as of
this ______ day of ___________, 2006 (the “Effective Date”), by and between
FIBERSTARS, INC., an Ohio corporation with its principal place of business at
32000 Aurora Road, Solon, Ohio 44139 (the "Licensee") and VENTURE LIGHTING
INTERNATIONAL, INC., an Ohio corporation with its principal place of business at
32000 Aurora Road, Solon, Ohio 44139 (“VLI”).


1. DEFINITIONS


1.1 VLI Process. The proprietary process for use of the MACHINE for
manufacturing LICENSED PRODUCTS, utilizing inventions (patentable and
unpatentable), designs, specifications, manuals, techniques, procedures,
know-how and trade secrets, that are documented in written, electronic or
graphic form and provided to Licensee in the TECHNICAL DOCUMENTATION, as defined
in the SUPPLY CONTRACT (see Section 1.4, below), or otherwise provided to
Licensee in written, electronic or graphic form and labeled as “confidential”,
all of which are necessary for the manufacture or processing of metal halide arc
tubes, will be referred to as the “VLI PROCESS.”


1.2 Licensed Product. “LICENSED PRODUCT(S) shall mean metal halide arc tubes
without an exhaust tip on the arc chamber(s), manufactured by means of the VLI
PROCESS for use(s) solely and exclusively within the “Fiberoptic Field of Use”
(defined below).
 
1.3 Machine. The VLI Tipless Low Watt Arc Tube Pinch & Exhaust machine as sold
by VLI to Licensee under the SUPPLY CONTRACT will be referred to as the
“MACHINE”.


1.4 Supply Contract. The Equipment Purchase and Product Supply Agreement,
dated______________, 2006, between VLI and Licensee shall be referred to as the
“SUPPLY CONTRACT.”


1.5 Technical Documentation. TECHNICAL DOCUMENTATION shall have the meaning
ascribed to it in the SUPPLY CONTRACT.


1.6  Fiberoptic Field of Use. Lighting applications or systems (and components
of such systems) which include both: (A) a remote light source, and (B) either
(i) fiberoptics, or (ii) light pipes, or (iii) other light guides, for conveying
light from the remote source, but excluding applications in Civilian
Transportation, television, and projection.


1.7 Civilian Transportation. Civilian Transportation shall mean all passenger
automobiles, commercial (non-military) aircrafts, trucks, motorcycles, and
off-road vehicles, but excludes ships, RV’s (recreation vehicles), limousines
and mining equipment and other industrial or military vehicles or equipment.


A-1

--------------------------------------------------------------------------------


2. LICENSE


VLI hereby grants to Licensee a royalty-free, nonexclusive, worldwide,
transferable (subject to the limitations provided below), irrevocable (except as
expressly provided herein) limited license, with the right (subject to the
limitations provided below) to use the VLI PROCESS to make LICENSED PRODUCTS.
Licensee acknowledges and agrees that any and all LICENSED PRODUCTS made or
manufactured hereunder, shall be made or manufactured solely and exclusively for
use in the Fiberoptic Field of Use. Notwithstanding the foregoing, the following
limitations shall apply to proposed assignment of this License Agreement (which
may only occur in conjunction with an approved sale of the MACHINE) by Licensee:
 
(a) During the period ending five (5) years from the date of this License
Agreement, the assignment of the license granted in this License Agreement shall
be subject to the provisions of Paragraph 4.6 of the SUPPLY CONTRACT.
 
(b) During the period ending five (5) years from the date of this License
Agreement, if Licensee proposes to purchase any one or more additional “Tipless
Low Watt Arc Tube Pinch & Exhaust” machines that are the same as, or
substantially the same as the MACHINE, Licensee shall purchase such machine(s)
exclusively from VLI or from a person, firm or corporation authorized by VLI to
do so.
 
(c) In any event and at any time after the date of this License Agreement, if
Licensee proposes to purchase a “Tipless Low Watt Arc Tube Pinch & Exhaust”
machine from a third party, Licensee may not disclose to such third party any
portion of the VLI PROCESS or the TECHNICAL DOCUMENTATION that is VLI’s
Confidential Information, and Licensee will not allow such third party to
examine MACHINE.
 
(d) In any event and at any time after the date of this License Agreement,
Licensee is prohibited from building or manufacturing, or having any third party
build or manufacture (whether as a “work for hire” or otherwise) any “Tipless
Low Watt Arc Tube Pinch & Exhaust” machine(s) that are the same as, or
substantially the same as the MACHINE, without first obtaining the prior written
approval of VLI. Notwithstanding any written approval granted by VLI for the
building or manufacture of such a machine, Licensee shall have no right and
shall not under any circumstances, provide to any third party any portion of the
VLI PROCESS or the TECHNICAL DOCUMENTATION.




3.
LICENSE FEE



As full and complete consideration for all rights granted by VLI and for all
representations, warranties and covenants of VLI under this License Agreement,
Licensee shall pay to VLI the applicable license fee as specified in the SUPPLY
CONTRACT, if any. The parties acknowledge that there are circumstances where the
license fee may be zero dollars, and other circumstances where the amount of the
license fee will vary, all as more particularly set forth in the SUPPLY
CONTRACT. VLI acknowledges that, where the license fee is zero, the amounts paid
to purchase MACHINE under the SUPPLY CONTRACT shall constitute complete
consideration for this License Agreement.
 
 
A-2

--------------------------------------------------------------------------------

 
 
4.
CONFIDENTIALITY



The VLI PROCESS shall be deemed to be “Confidential Information”, as that term
is defined in the SUPPLY CONTRACT. The provisions of Section 10 of the SUPPLY
CONTRACT shall apply to Confidential Information of the VLI and Licensee, and
their successors and assigns.
 
5. TERM AND TERMINATION


5.1 Term. This License Agreement will be effective on the Effective Date and its
term shall be perpetual, unless earlier terminated pursuant to the other
provisions of this Section 5.
 
5.2 Termination for Cause. The grounds for termination of this License Agreement
for “cause” shall be as follows: A party may terminate this License Agreement in
accordance with the following procedures in the event the other party fails to
cure a material breach of this License Agreement. Material breaches of this
License Agreement by a party shall include, but not be limited to: (i) a
material failure of a party to comply with the confidentiality obligations in
Section 4, (ii) the use of the MACHINE by Licensee (or any successor or assign
of Licensee) to manufacture, make or otherwise produce any goods or products for
use outside of the Fiberoptic Field of Use. In the event a material breach
occurs, the non-breaching party shall give the breaching party a written notice
thereof, which notice shall contain a reasonably detailed description of the
conduct alleged to give rise to the breach. The party asserting the breach may
terminate this License Agreement, effective upon delivery of a written notice of
termination to the breaching party, in the event the breach is not cured within
thirty (30) days from the date the initial notice of breach is delivered. If,
however, the nature of the breach is such that it cannot reasonably be cured
within such thirty (30) day period, the breaching party shall not be deemed in
breach if it commences the cure within such period and thereafter diligently
prosecutes the same to completion.
 
5.3 Consequences Of Termination for Cause . Within ten (10) days after the date
of termination for cause by VLI, Licensee shall deliver to VLI all copies of
TECHNICAL DOCUMENTATION and all other information about the VLI PROCESS provided
by VLI to Licensee in connection with this License Agreement. A termination of
this License Agreement for cause shall not relieve either party from its
obligations of confidentiality under Section 4 for the period set forth therein.
A termination of this License Agreement for cause shall not prejudice the right
of either party to recover any sums due or accrued at the time of such
termination, nor shall it prejudice any cause of action or claim of such party
arising out of any breach or default by the other party. The provisions of
Sections 4, 5, 6, 7 and 8 shall survive the termination of this License
Agreement.


6.  DISPUTE RESOLUTION
 
In the event a dispute, claim or controversy arises between the parties relating
to the validity, interpretation, performance, termination or breach of this
License Agreement (collectively, the “Dispute”) the parties agree to hold a
meeting, attended by individuals with decision-making authority regarding the
Dispute, to attempt in good faith to negotiate a resolution of the Dispute prior
to pursuing other available remedies. If within thirty (30) days after such
meeting, the parties have not succeeded in negotiating a resolution of the
Dispute, the Dispute shall be resolved through final and binding arbitration at
the request of either party.


A-3

--------------------------------------------------------------------------------


The arbitration shall be conducted by a single arbitrator in the City of Solon,
Ohio, in accordance with the laws of the State of Ohio, and the then-current
commercial arbitration rules and supplementary procedures for commercial
arbitration of the American Arbitration Association (“AAA”). The arbitrator
shall be selected by the mutual agreement of the parties, or failing such
agreement, shall be selected according to the relevant AAA rules. The parties
shall bear the costs of such arbitrator equally.
 
The prevailing party in any such arbitration or in any judicial enforcement or
review proceeding shall be entitled to its reasonable attorneys fees and costs
in addition to any other amount of recovery ordered by such arbitrator or court.
Either party may cause judgment to be entered upon such award in any court of
competent jurisdiction. The duty of the parties to arbitrate any Dispute
relating to the interpretation or performance of this License Agreement or the
grounds for any termination thereof shall survive expiration of this License
Agreement for any reason.


7. REPRESENTATIONS AND WARRANTIES


7.1 Intellectual Property Representation. VLI represents and warrants to
Licensee that: (i) it owns all right, title and interest in the VLI PROCESS;
(ii) its technology does not infringe or constitute a misappropriation of any
intellectual property rights of any third party; and (iii) it has not entered
into any agreement inconsistent with this License Agreement or has not otherwise
granted to any third party any rights inconsistent with the rights granted to
the other party under this License Agreement.


7.2 Patent Indemnification. In the event a claim is brought by a third party
alleging the infringement of its United States patent by the VLI PROCESS, VLI
will defend Licensee against any and all claims, suits, or proceedings alleging
such infringement and will hold harmless and indemnify Licensee against any
costs incurred and any sums paid or awarded with respect thereto as royalties,
penalties or otherwise fixed by settlement or set by final and non-appealable
court judgment or order. Licensee shall, at its own cost and expense, have the
right to participate in any proceedings or negotiations; provided, however, that
in such event VLI shall have sole control of the defense of any such action in
all negotiations for its settlement or compromise. If VLI, at any time, fails to
fulfill its defense and indemnity obligations described above, then upon written
notice to VLI from Licensee, Licensee may, at its option, defend such claims,
suits or proceedings, including taking control thereof, and VLI promptly shall
reimburse Licensee for all reasonable expenditures and costs incurred by
Licensee in connection with such defense, no less often than monthly, as such
expenditures and costs are incurred. Licensee shall reimburse VLI in the amount
of all costs and expenses recovered in such claims, suits or proceedings.


The foregoing indemnity obligation excludes claims for infringement that relate
to or arise from: (i) processes and equipment not included within the definition
of, or not falling within the scope of, the VLI PROCESS that is employed by
Licensee in its use of the MACHINE, and (ii) the goods or products made or
processed by Licensee.


 
A-4

--------------------------------------------------------------------------------

 
In the event a final injunction is obtained against the use of the infringing
VLI PROCESS, VLI will, at its option and expense: (i) secure for Licensee the
right to continue to use the VLI PROCESS, or (ii) replace or modify the same so
it meets the agreed technical specifications but becomes non-infringing, or
(iii) refund to Licensee all sums paid by Licensee for the License Fee, as well
as the net book value of MACHINE, as reflected on the books and records of
Licensee on the date of the entry of such injunction; and VLI will reimburse
Licensee for all costs and expenses of replacement or modification of the VLI
PROCESS. If VLI elects to refund to Licensee all sums paid for the License Fee
(if any) and for then-depreciated book value of MACHINE, the Licensee shall
promptly return and surrender to VLI the TECHNICAL DOCUMENTATION, and all other
information about the VLI PROCESS provided from VLI to Licensee in connection
with this License Agreement.
 
8. MISCELLANEOUS


8.1 Assignment. The rights and obligations of the parties under this License
Agreement are personal and may not be assigned or otherwise transferred by
either party without the prior written consent of the other party. Any attempted
assignment or transfer without such consent shall be null and void.
Notwithstanding any other provision of this License Agreement or of the Supply
Contract, any third party purchaser of the MACHINE must assume all of Licensee’s
obligations and liabilities to VLI under this License Agreement pursuant to a
written assignment and assumption agreement approved in writing by VLI, or such
sale shall be null and void. In the event Licensee sells the Machine to a third
party in connection with a VLI-approved sale in accordance with the provisions
of the Supply Contract, then, in conjunction therewith, Licensee’s rights and
obligations under this License Agreement shall be assigned by Licensee to such
third party purchaser (and all of Licensee’s obligations and liabilities
hereunder shall be assumed by such third party purchaser) in a writing
acceptable to VLI, except that Licensee shall not transfer the indemnity
obligations of VLI (reflected in Section 7.2, above) to any subsequent purchaser
of MACHINE. The parties hereto acknowledge and agree that in the event of a sale
of VLI, or substantially all of VLI’s assets, to an unrelated third party, this
License Agreement and the rights and obligations of VLI hereunder, may be
transferred to such party without the prior consent of Licensee, to the extent
the third party assumes all obligations and liabilities of VLI hereunder.
 
8.2 Applicable Law. This License Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio.
 
8.3 Notice. Any notice required to be given under this License Agreement shall
be in writing and may be served either by personal delivery, e-mail (return
receipt requested), telefax, telegram, certified or registered air mail (return
receipt requested) postage prepaid or reputable air courier addressed to the
parties respectively at the following addresses:


VLI
Venture Lighting International, Inc.
32000 Aurora Road
Solon, Ohio 44139
Attention: Sabu Krishnan
Fax: 440 836-7045


LICENSEE


Fiberstars, Inc.
32000 Aurora Road
Solon, OH 44139
Attention: Roger Buelow, Chief Technology Officer
Fax: 440 519-1038


 
A-5

--------------------------------------------------------------------------------

 
or such other address, facsimile number, or e-mail address as Licensee or VLI
may later designate by written notice to the other. All notices delivered in
accordance with this Paragraph 8.3 shall be effective as of the date of receipt
by the notified party.


8.4 Modifications. This License Agreement may not be amended, supplemented,
released, discharged, abandoned, changed or modified in any manner, orally or
otherwise, except by an instrument in writing of concurrent or subsequent date
signed by a duly authorized representative of each of the parties.
 
8.5 Entire Agreement. The terms and provisions set forth in this License
Agreement and in the SUPPLY CONTRACT constitute the entire and only agreement
between the Licensee and VLI with respect to this subject matter, and cancel all
preexisting agreements, contracts or understandings between them in respect to
the same. Headings used in this License Agreement are only for convenience and
are not to be used in the interpretation of this License Agreement. The parties
expressly acknowledge and agree that the Master Services Agreement, the ADLT
Development Agreement, the Fiberstars Development Agreement, the Cross-License
Agreement and the Mutual Supply Agreement, each by and between FIBERSTARS and
Advanced Lighting Technologies, Inc. and each dated September 19, 2005 shall not
apply to and shall not govern the matters agreed upon hereunder.
 
8.6 Severability. If any provision of this License Agreement, or the application
thereof to any person or circumstance should, for any reason and to any extent,
be invalid, unenforceable or illegal, the remainder of this License Agreement
and the application of such provisions to other persons or circumstances shall
not be effected thereby, but rather shall be enforced to the greatest extent
permitted by law, and a rapid remedy sought for the provision found to be at
fault.
 
8.7 Relationship Of The Parties. This License Agreement in no way creates a
relationship of joint venture, employment, partnership or agency between VLI and
Licensee.
 
8.8 Waiver. Failure of either party to insist upon the strict performance of any
provision of this License Agreement or to exercise any right or remedy shall not
be deemed a waiver of any right or remedy.
 
8.9 Exhibits. Exhibits to this License Agreement form an integral and binding
part of this License Agreement.
 
A-6

--------------------------------------------------------------------------------


8.10 Disclaimer. Except as expressly provided in this License Agreement and in
the SUPPLY CONTRACT, VLI makes no other representation, grants no warranty,
express or implied, and assumes no responsibility of any kind to Licensee or to
any third party respecting suitability for any purpose or use of any
information, data, process, equipment, patented or unpatented inventions, or
trade secrets, disclosed, furnished, or made available to Licensee.
 
8.11 Force Majeure. The provisions of Section 11.1 of the SUPPLY CONTRACT are
expressly incorporated herein by reference.




IN WITNESS WHEREOF, each of the parties hereto has caused this License Agreement
to be executed in duplicate by its duly authorized representative.
 

VENTURE LIGHTING INTERNATIONAL, INC.      FIBERSTARS, INC.                 By: 
    By: 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Title:     Title:

--------------------------------------------------------------------------------

  
   

--------------------------------------------------------------------------------

  
Date: __________________________________________________________, 2006     
Date: __________________________________________________________, 2006 



A-7

--------------------------------------------------------------------------------


EXHIBIT B


(Machine)




General Description: One (1) USED Tipless Low Watt Arc Tube Pinch & Exhaust
Machine built by Venture Lighting International, Inc.
 
***
 
 
___________________________
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------


 EXHIBIT C


(PRODUCTS & PRODUCT SPECIFICATIONS)
 
 

PRODUCT DESCRIPTION      SPECIFICATIONS          ***            




    
___________________________

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.
 

--------------------------------------------------------------------------------


EXHIBIT D


MACHINE SALE PRICE AND PAYMENT TERMS


***
 
 
___________________________
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.
 
D-1

--------------------------------------------------------------------------------


EXHIBIT E
MACHINE PERFORMANCE/ACCEPTANCE CRITERIA


 
Milestones: ***
 
 
___________________________
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.
 
E-1

--------------------------------------------------------------------------------


Addendum to EXHIBIT E
Low Watt Tipless Pinch-Exhaust Machine Process Capability


***
 
 
___________________________
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.
 
E-2

--------------------------------------------------------------------------------


EXHIBIT F
 Certificate of Acceptance





        DATE:      

--------------------------------------------------------------------------------

           



SELLER: VENTURE LIGHTING INTERNATIONAL, INC. (VLI)


BUYER:              FIBERSTARS, INC. (FIBERSTARS)




 
CONTRACT -   EQUIPMENT PURCHASE AND PRODUCT SUPPLY AGREEMENT
DATED _________________________


DESCRIPTION OF MACHINE

 
(I)
USED TIPLESS LOW WATT ARC TUBE PINCH & EXHAUST MACHINE 

 


WE HEREBY CERTIFY THE ACCEPTANCE OF THE ABOVE-REFERENCED MACHINE.




SIGNED BY AUTHORIZED REPRESENTATIVES OF:



               

--------------------------------------------------------------------------------

BUYER: FIBERSTARS, INC.
           

 



               

--------------------------------------------------------------------------------

SELLER: VENTURE LIGHTING INTERNATIONAL, INC.
           

 
F-1

--------------------------------------------------------------------------------


EXHIBIT G
UNIT PRICES FOR PRODUCTS


Price:
***
 
 




Discounts:


***
 
 
___________________________
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.
 


G-1

--------------------------------------------------------------------------------


EXHIBIT H
***
 
 
___________________________
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.
 
 
H-1

--------------------------------------------------------------------------------


EXHIBIT I
 
 
***
 
 
___________________________
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.
 
 
I-1

--------------------------------------------------------------------------------



